Exhibit 10.2

 

WHEN RECORDED OR FILED,
PLEASE RETURN TO:

Bracewell LLP

711 Louisiana Street, Suite 2300

Houston, Texas 77002

Attention: G. Adam Dempsey

 

 

 

Space above for County Recorder’s Use

 

REAFFIRMATION AND AMENDMENT OF MORTGAGE, ASSIGNMENT OF LEASES, SECURITY
AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT

 

This Reaffirmation and Amendment of Mortgage, Assignment of Leases, Security
Agreement, Fixture Filing and Financing Statement (this “Agreement”) dated
effective as of November 29, 2017 (the “Effective Date”), is made by and among
Energy Corporation of America, a West Virginia corporation (“ECA”), whose
address for notice is 4643 South Ulster Street, Suite 1100, Denver, Colorado
80237, Greylock Production, LLC, a Delaware limited liability company
(“Greylock”), whose address for notice is 500 Corporate Landing, Charleston,
West Virginia 25311, and The Bank of New York Mellon Trust Company, N.A., a
national banking association, acting not in its individual capacity but solely
as trustee of ECA Marcellus Trust I, a Delaware statutory trust (in such
capacity, the “Mortgagee”), whose address for notice is c/o The Bank of New York
Mellon Trust Company, N.A., 919 Congress Avenue, Suite 500, Austin, Texas 78701.

 

RECITALS

 

A.                                    Reference is made to that certain
Mortgage, Assignment of Leases, Security Agreement, Fixture Filing and Financing
Statement dated as of July 7, 2010, executed by ECA in favor of Mortgagee, duly
filed of record in Greene County, Pennsylvania, on July 8, 2010, under the
following recording information: Instrument No. 201000003697, Book 0431, and
Page 3627 (the “Mortgage”).

 

B.                                    ECA has agreed, to the extent it holds any
interest in the Mortgaged Properties (as defined in the Mortgage), to transfer
such interest, if any, to Greylock, subject to the Mortgage, and Greylock has
agreed to receive such interests in the Mortgaged Properties, if any, subject to
the Mortgage.

 

C.                                    ECA, Greylock and Mortgagee wish to enter
into this Agreement in order to (i) reaffirm the liens and security interests
granted in the Mortgage to secure the secured obligations described therein, and
(ii) make such other amendments thereto as provided herein.

 

THEREFORE, in connection with the foregoing and for other good and valuable
consideration, ECA, Greylock, and Mortgagee agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                           Definitions.  All
capitalized terms defined in the Mortgage which are used in this Agreement and
which are not otherwise defined herein shall have the meanings assigned to such
terms in the Mortgage.

 

Section 2.                                           Assignment.  ECA confirms
that, to the extent it holds any interest in the Mortgaged Properties, all of
ECA’s right, title, and interest in and to such Mortgaged Properties has been
conveyed to Greylock.  Greylock confirms that, to the extent ECA holds any
interest in the Mortgaged Properties,  Greylock has acquired any right that ECA
may have with respect to the Mortgaged Properties subject to the Mortgage and
the covenants, agreements, obligations, liabilities and duties of the
“Mortgagor” under, and as defined in, the Mortgage (“Transfer”).

 

Section 3.                                           Reaffirmation.  Greylock
reaffirms, ratifies, confirms and acknowledges (a) the liens and security
interest granted pursuant to the Mortgage securing the secured obligations
described therein, (b) the Mortgage, as amended hereby, and (c) the obligations,
covenants, representations and warranties of the Mortgagor under the Mortgage,
as amended and renewed hereby, in favor of the Mortgagee.  Greylock further
agrees and acknowledges that the liens and security interest granted by the
Mortgage are, and shall continue in full force and effect, to secure the
performance of the secured obligations described therein.

 

Section 4.                                           Amendments.

 

(i)                                     The term “Mortgage” as used in the
Mortgage is hereby amended to mean the Mortgage, as amended and reaffirmed by
this Agreement.

 

(ii)                                  The term “Mortgagor” as used in the
Mortgage is hereby amended to mean Greylock Energy, LLC, a Delaware limited
liability company.

 

(iii)                               The notice address for Greylock, as
Mortgagor, specified at the end of the Mortgage (as referenced in Section 5.12
of the Mortgage) is hereby amended in its entirety to read as follows, and ECA,
Greylock, and Mortgagee hereby agree that this Section 4(iii) constitutes a
valid notice of address change required under Section 5.12 of the Mortgage:

 

The address of Mortgagor is:

 

Greylock Production, LLC
500 Corporate Landing
Charleston, WV 25311
Attention: Benjamin Sullivan
Phone: 304-925-6100
Email: bsullivan@greylockenergy.com

 

And

 

Greylock Production, LLC
c/o ArcLight Capital Partners, LLC
200 Clarendon Street, 55th Floor
Boston, MA 02117
Attention: Lucius Taylor

 

2

--------------------------------------------------------------------------------


 

Phone: 617-531-6358
Email: ltaylor@arclightcapital.com

 

With a copy to:

 

ArcLight Capital Partners, LLC
200 Clarendon Street, 55th Floor
Boston, MA 02117
Attention: Christine Miller
Phone: 617-531-6338
Email: cmiller@arclightcapital.com

 

Section 5.                                           Effectiveness of Mortgage. 
As amended by this Agreement, the Mortgage shall remain in full force and
effect.  None of the rights, titles and interests existing and to exist under
the Mortgage are hereby released, diminished or impaired.

 

Section 6.                                           Consent.  In connection
with the Transfer, Mortgagee hereby consents to the assignment to Greylock or an
Affiliate of Greylock of each of (i) the Administrative Services Agreement by
and among ECA, Mortgagee and ECA Marcellus Trust I dated as of July 7, 2010 and
(ii) the letter agreement by and between ECA and Mortgagee dated as of July 7,
2010 regarding certain loans to be made by ECA, and Greylock hereby assumes the
obligations of ECA under the Administrative Services Agreement and such letter
agreement.

 

Section 7.                                           Invalidity of Certain
Provisions.  A determination that any provision of this Agreement is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and the determination that the application of any provision of
this Agreement to any person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
other persons or circumstances.

 

Section 8.                                           Counterparts.  This
Agreement may be executed in several counterparts, all of which are identical. 
All of the counterparts hereof together shall constitute one and the same
instrument.

 

Section 9.                                           CHOICE OF LAW.  WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW THAT MAY CAUSE THE APPLICATION OF LAWS
OF ANY OTHER JURISDICTION, THIS MORTGAGE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.

 

Section 10.                                    Successors and Assigns.  This
Agreement shall be binding upon Greylock, and the successors and assigns of
Greylock in the Mortgaged Property, and shall inure to the benefit of Mortgagee
and its respective successors and assigns, and shall constitute covenants
running with the Mortgaged Properties. All references in this Agreement to
Greylock or Mortgagee shall be deemed to include all such successors and
assigns.

 

3

--------------------------------------------------------------------------------


 

Section 11.                                    Article and Section Headings. 
The article and section headings in this Agreement are inserted for convenience
of reference and shall not be considered a part of this Agreement or used in its
interpretation.

 

Section 12.                                    Due Authorization.  Greylock
hereby represents, warrants and covenants to Mortgagee that the obligations of
Greylock under this Agreement are the valid, binding and legally enforceable
obligations of Greylock, that the execution and delivery of this Agreement by
Greylock has been duly and validly authorized in all respects by Greylock, and
that the persons who are executing and delivering this Agreement on behalf of
Greylock have full power, authority and legal right to so do, and to observe and
perform all of the terms and conditions of this Agreement on Greylock’s part to
be observed or performed.

 

Section 13.                                    FINAL AGREEMENT OF THE PARTIES. 
THE MORTGAGE, THIS AGREEMENT, AND THE OTHER WRITTEN TRANSACTION DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of this page intentionally left blank.  Signature pages to follow.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed by ECA, Greylock, and Mortgagee
on the dates set forth in the acknowledgements below, to be effective as of the
Effective Date.

 

 

ECA:

 

 

 

ENERGY CORPORATION OF AMERICA

 

 

 

 

 

By:

/s/ J. Michael Forbes

 

Name:

J. Michael Forbes

 

Title:

Senior Vice President and CFO

 

 

 

 

THE STATE OF WEST VIRGINIA

§

 

§

COUNTY OF KANAWHA

§

 

This instrument was acknowledged before me on the 28th day of November, 2017, by
J. Michael Forbes, as Senior Vice President and CFO of Energy Corporation of
America, a West Virginia corporation, on behalf of said corporation.

 

In witness whereof, I hereunto set my hand and official seal.

 

[SEAL]

 

 

/s/ Roger Ray Lovejoy, II

 

My Commission Expires: September 5, 2021

 

Signature Page to Assignment, Reaffirmation and Amendment

(Greene County, Pennsylvania)

 

--------------------------------------------------------------------------------


 

 

GREYLOCK:

 

 

 

GREYLOCK ENERGY, LLC

 

 

 

By:

/s/ Benjamin Sullivan

 

Name:

Benjamin Sullivan

 

Title:

Vice President

 

 

STATE OF WEST VIRGINIA

)

 

)

COUNTY OF KANAWHA

)

 

This instrument was acknowledged before me on the 28th day of November, 2017, by
Benjamin Sullivan, as Vice President of Greylock Production, LLC, a Delaware
limited liability company, on behalf of said limited liability company.

 

SEAL (if any)

 

 

 

/s/ Roger Ray Lovejoy, II

 

Notary Public

 

My commission expires: September 5, 2021

 

Signature Page to Assignment, Reaffirmation and Amendment

(Greene County, Pennsylvania)

 

--------------------------------------------------------------------------------


 

 

MORTGAGEE:

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as trustee of ECA Marcellus Trust I,

 

a Delaware statutory trust

 

 

 

 

 

By:

/s/ Sarah Newell

 

Name:

Sarah Newell

 

Title:

Vice President

 

 

 

 

STATE OF TEXAS

§

 

§

COUNTY OF TRAVIS

§

 

This instrument was acknowledged before me on November 29, 2017, by Sarah
Newell, as Vice President of The Bank of New York Mellon Trust Company, N.A., a
national banking association, on behalf of said national banking association.

 

SEAL (if any)

 

 

 

/s/ Robert A. Rodriguez

 

Notary Public

 

My commission expires: 07-11-18

 

Signature Page to Assignment, Reaffirmation and Amendment

(Greene County, Pennsylvania)

 

--------------------------------------------------------------------------------